DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed May 10, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, the examiner asserts that the non-patent literature publications that are lined out in the information disclosure statement filed May 10, 2022 have not been considered, since a legible copy of these publications do not appear in the instant application or the parent application, Serial No. 16/365,016.

Specification
The first line of the specification should be amended to recite that Application No. 16/365,016, filed March 26, 2019, has issued as U.S. Patent No. 11,360,389.  Furthermore, the examiner asserts that the instant application is a continuation, and not a divisional, of Application No. 16/365,016, since the previously withdrawn claims have been rejoined and have issued in U.S. Patent No. 11,360,389.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “at least one kind of material”.  The limitation “kind” renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “kind”.  Furthermore, the examiner asserts that the addition of the word “kind” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  See MPEP 2173.05(b).  Appropriate correction and/or clarification is required.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “a light scattering-type liquid-borne particle counter”.  The limitation “type” renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “type”.  Furthermore, the examiner asserts that the addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  Likewise, the phrase “ZSM-5-type aluminosilicate zeolites” was held to be indefinite because it was unclear what “type” was intended to convey.  The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim.  Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  See MPEP 2173.05(b).  Appropriate correction and/or clarification is required.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “at least one kind of compound”.  The limitation “kind” renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “kind”.  Furthermore, the examiner asserts that the addition of the word “kind” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  See MPEP 2173.05(b).  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mullee, US 2003/0024883.
Mullee, US 2003/0024883, discloses the purification of organic solvent fluids (see abstract).  It is further taught by Mullee that their chemical purification system purifies numerous organic solvents, such as ethyl lactate, n-butyl acetate, and cyclopentanone (see paragraph 38), that the tank container for the purification of organic solvents is made of electropolished stainless steel (see paragraph 37), that the organic solvent fluid is anhydrous, which is intended to refer to an organic solvent fluid having a water content lower than 1.0% by weight (see paragraph 39), that the ion-exchange media is rinsed with isopropyl alcohol to eliminate any water (i.e. the organic solvent fluid contains trace amounts of isopropyl alcohol; see paragraphs 40-43), and that a purification of an ethyl lactate solvent fluid resulted in a purified ethyl lactate sample containing 0.2 ppb of iron, less than 0.05 ppb of nickel, less than 0.05 ppb of chromium, and less than 0.05 ppb of lead (See Table 1 in Example I), per the requirements of the instant invention.  Specifically, note Examples I-III and Tables I-III.  Although Mullee is silent with respect to the boiling points of their organic solvents, the examiner asserts that products of identical chemical composition cannot have mutually exclusive properties.  Therefore, instant claims 1-8 are anticipated by over Mullee, US 2003/0024883.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the chemical liquid composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 11,360,389.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,360,389 claims a similar chemical liquid storage body comprising a storage tank formed of a non-metallic material or electropolished stainless steel, wherein the chemical liquid comprises an organic solvent, such as propylene glycol monomethyl ether, atoms of iron, chromium, nickel, and lead, an organic impurity, and 0.01-1% by weight of water (see claims 1-35 of U.S. Patent No. 11,360,389), as required in the instant claims.  Therefore, instant claims 1-8 are an obvious formulation in view of claims 1-35 of U.S. Patent No. 11,360,389.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,884,338.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,884,338 claims a similar chemical liquid storage body comprising a container formed of a non-metallic material or electropolished stainless steel, wherein the chemical liquid comprises an organic solvent, such as propylene glycol monomethyl ether, atoms of iron, chromium, nickel, and lead, an organic impurity, and 0.01-1% by weight of water (see claims 1-22 of U.S. Patent No. 10,884,338), as required in the instant claims.  Therefore, instant claims 1-8 are an obvious formulation in view of claims 1-22 of U.S. Patent No. 10,884,338.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,079,677.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,079,677 claims a similar chemical liquid storage body comprising a container formed of a non-metallic material or stainless steel, wherein the chemical liquid comprises an organic solvent, such as propylene glycol monomethyl ether, impurity metals of iron, chromium, nickel, and lead, an organic impurity, and 0.01-1% by weight of water (see claims 1-20 of U.S. Patent No. 11,079,677), as required in the instant claims.  Therefore, instant claims 1-8 are an obvious formulation in view of claims 1-20 of U.S. Patent No. 11,079,677.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/390,023 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/390,023 claims a similar chemical liquid storage body comprising a container formed of a non-metallic material or stainless steel, wherein the chemical liquid comprises an organic solvent, such as propylene glycol monomethyl ether, impurity metals of iron, chromium, nickel, and lead, an organic impurity, and 0.01-1% by weight of water (see claims 1-25 of copending Application No. 16/390,023), as required in the instant claims.  Therefore, instant claims 1-8 are an obvious formulation in view of claims 1-25 of copending Application No. 16/390,023.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-29 of copending Application No. 16/273,323 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/273,323 claims a similar chemical liquid storage body comprising a container formed of a non-metallic material or stainless steel, wherein the chemical liquid comprises an organic solvent, such as propylene glycol monomethyl ether, metal components of iron, chromium, nickel, and lead, an organic impurity, and 0.01-1% by weight of water (see claims 1-2 and 4-29 of copending Application No. 16/273,323), as required in the instant claims.  Therefore, instant claims 1-8 are an obvious formulation in view of claims 1-2 and 4-29 of copending Application No. 16/273,323.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/219,818 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/219,818 claims a similar chemical liquid storage body comprising a container formed of electropolished stainless steel, wherein the chemical liquid comprises an organic solvent, metal impurities, organic impurities, and 0.001-0.1% by weight of water (see claims 1-31 of copending Application No. 17/219,818), as required in the instant claims.  Therefore, instant claims 1-8 are an obvious formulation in view of claims 1-31 of copending Application No. 17/219,818.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
December 7, 2022